LOWELL, District Judge.
Motion by a cross-libelant in a collision ease that the respondent furnish security not only for damages to the vessel, which is not objected to, but also for a money payment which the cross-libelant may be decreed to make for half damages to the cargo of the respondent vessel if the two vessels should be adjudged to be mutually at fault. The respondent objects to the latter part of the motion.
In my opinion the motion is grounded on a misapprehension of the fiftieth Admiralty Rule (28 USCA § 723). That rule requires security in certain circumstances for damages done by the respondent, Washington-Southern Co. v. Baltimore Co., 263 U. S. 629, 44 S. Ct. 220, 68 L. Ed. 480, but not for damages caused by the libelant’s own fault.
Second part of motion denied.